Citation Nr: 0612905	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  01-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the patella, left knee, prior 
to October 29, 2001.

2.  Entitlement to an initial evaluation in excess of 30 
percent for chondromalacia of the patella, left knee, post-
operative chondroplasty from March 1, 2003.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1990 to 
February 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  This matter was last before the Board in October 
2003, when it was remanded for further development.  

The RO awarded a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 from October 29, 2001, to February 28, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has duties under the Veterans Claims Assistance Act of 
2000 (VCAA) to apprise a claimant of the evidence necessary 
to substantiate his claims for benefits and to make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Notice of the five elements of a service-
connection claim, including evidence needed to assign an 
initial rating and an appropriate effective date, must also 
be provided.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 2006).  Unfortunately, 
the veteran was not provided with notice of the evidence 
necessary to establish appropriate effective dates based upon 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. §§ 3.400, 3.500.  As that question is 
inherent in this staged rating appeal, this matter must be 
remanded to ensure that proper notice is provided with 
respect to the veteran's claim of entitlement to higher 
initial ratings and related effective dates for her claims.

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide notice to the veteran of her 
rights and responsibilities under the 
VCAA with respect to her claims of 
entitlement to higher initial ratings and 
earlier effective dates.  Perform all 
necessary development.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





